Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Plaintiff contends that Supreme Court erred in denying her cross motion for an award of counsel fees. Because of the significant disparity in the incomes of the parties, we conclude that the court abused its discretion in denying plaintiff’s cross motion (see, Ahern v Ahern, 94 AD2d 53). Consequently, we modify the order appealed from to grant plaintiff’s cross motion and to provide that plaintiff is awarded counsel fees in the amount of $1,500.
We have reviewed plaintiff’s remaining contentions and conclude that they are without merit. (Appeal from Order of Supreme Court, Suffolk County, Friedenberg, J.—Reargument.) Present—Denman, P. J., Pine, Lawton, Callahan and Davis, JJ.